October 10, 1978


78-56     MEMORANDUM OPINION FOR THE GENERAL
          COUNSEL, LAW ENFORCEMENT ASSISTANCE
          ADMINISTRATION

          Government Officers and Employees— Standards of
          Conduct (28 CFR 45.735.12)— Outside
          Employment— Teaching Law School Course


   This is in response to your request for our advice whether you may teach a
course at George Washington University Law School next spring on the subject
of Federal grant-in-aid programs. We understand that you would receive a
standard fee of approximately $1,000 for the course, which will meet twice
weekly for a period of 15 weeks. You have informed us that the course will
deal with Federal grant programs generally and will touch only incidentally on
matters relating to the Law Enforcement Assistance Administration (LEAA).
   The Department’s regulations provide that no employee may receive
compensation for any writing, teaching, or similar activity “ the subject matter
of which is devoted substantially to the responsibilities, programs, or opera­
tions of the Department, or which draws substantially on official data or ideas
which have not become part of the body of public information.” 28 CFR
45.735.12(b). The general subject of Federal grants-in-aid may be thought to
touch on the activities of your Agency— a major grantor Agency— and
therefore on the activities of the Department. However, because your course
will not concentrate on LEAA-related matters, we do not think it should be
deemed to be “ devoted substantially to the responsibilities, programs, or
operations of the Department” in the specific sense that the regulation was
intended to impart.
• We believe this construction of the regulation is consistent with § 202 of
Executive Order No. 11222, which notes that teaching, lecturing, and writing
by Federal employees are generally to be encouraged, although any appearance
of conflict of interest is of course to be avoided. A Federal employee will
naturally be requested and inclined to teach in an area of his professional
expertise. To this extent, teaching may always be related to the activities of the
employing Government agency. In our view, it is only where the course
focuses more specifically on departmental responsibilities, where the employee

                                       231
may be perceived as conveying departmental policy, where the fee is out of line
with the effort entailed, see also 28 CFR 45.735.2(c)(1), or where the activity
interferes with the performance of official duties, see also 28 CFR 45.735.9(d)(1),
that teaching should be discouraged.
   Absent the above factors and without the use of confidential information, we
see no objection to your teaching the course and receiving the fee therefor.

                                                  Leon U lm an
                                       Deputy Assistant Attorney General
                                                     Office o f Legal Counsel




                                      232